DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to an amendment/response filed on 3/24/2021 and a supplemental amendment/response filed on 3/29/2021.
Claims 1-15 have been amended.
No claims have been cancelled.
Claims 16-20 are new claims that have been added.
Claims 1-20 remain pending in the application.
Response to Arguments
Applicant’s arguments, see pages 15-17, filed 3/24/2021, with respect to claims 1-15 have been fully considered and are persuasive.  The rejection of claims 1-15 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claims 1, 6, 11, and 16, the prior art does not disclose a terminal and a base station (and their corresponding methods) as are now claimed in detail in the amendments filed on 3/24/2021 and 3/29/2021. The prior art does not disclose or suggest a base station and a terminal that perform the steps of transmitting/receiving the claimed configuration information that includes information on a plurality of first values for indicating a first slot offset between a PDDCH and a PDSCH, and information on a plurality of second values for indicating a second slot offset between the PDCCH and a PUSCH when such values are interpreted in light of Applicant’s specification, as well as transmitting/receiving control information on the PDCCH that includes a value for indicating: a first minimum value among the plurality of first values, and a second minimum value among the plurality of second values when such minimum values and the value for indicating them are interpreted in light of Applicant’s specification. These limitations in combination with the rest of the claimed limitations are not taught by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC MYERS/Primary Examiner, Art Unit 2474